Citation Nr: 0106636	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
varicose veins of both legs.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a laceration of the dorsal right hand with 
involvement of fingers two through five.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the nose.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a fracture of a maxilla.  

5.  Entitlement to an evaluation in excess of 10 percent for 
burns of the right forearm, hand, and upper abdomen.

6.  Entitlement to service connection for dental injury due 
to trauma for treatment purposes.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had nearly 27 years of active duty, from June 
1946 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The issues of entitlement to an evaluation in excess of 20 
percent for the residuals of a laceration of the dorsal right 
hand with involvement of fingers two through five, 
entitlement to an evaluation in excess of 10 percent for a 
fracture of a maxilla, and entitlement to service connection 
for dental injury due to trauma for treatment purposes come 
to the Board on appeal of a November 1999 rating decision.  
However, further review of the claims folder indicates that 
entitlement to service connection for burns of the right 
forearm, hand, upper abdomen, and chest, a scar due to 
laceration of the right hand, a fracture of the nose, a 
fracture of the maxilla, pes planus, and varicose veins of 
both legs was established in a March 1979 rating decision.  A 
10 percent evaluation was assigned for the burns, and 
noncompensable evaluations were assigned for the remaining 
disabilities.  The veteran submitted a Notice of Disagreement 
with all of the evaluations assigned by this decision in July 
1979, and a Statement of the Case was issued in July 1979.  
In October 1979, the veteran submitted a Substantive Appeal 
that addressed each of the issues contained in the July 1979 
Statement of the Case except for the evaluation of pes 
planus.  The veteran specifically requested a 20 percent 
evaluation for his burns, a 10 percent evaluation for his 
right hand disability, a 10 percent evaluation for his 
fracture of the nose, a minimum of 10 percent for the 
fracture of the maxilla, and a 10 percent evaluation for his 
varicose veins. 

In January 1980, the RO issued a rating decision in which the 
evaluation for the veteran's varicose veins was increased to 
30 percent, the evaluation for his right hand disability was 
increased to 20 percent, and 10 percent evaluations were 
assigned for the veteran's burns, his residuals of a fracture 
of the nose, and his residuals of a fracture of the maxilla.  
The veteran was informed of this decision in a February 1980 
letter.  This letter also informed the veteran that unless he 
contacted the RO within 30 days, it would be assumed that his 
notice of disagreement was satisfied, and that his appeal was 
withdrawn.  The veteran did not reply to this letter, and 
none of the issues listed in the October 1979 Substantive 
Appeal were forwarded to the Board.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  This regulation is unchanged since 1980, when it 
was codified at 38 C.F.R. § 19.112 (1979).  Under other 
regulations in effect at that time, a Substantive Appeal 
could be withdrawn in writing at any time before the Board 
entered a decision, except where withdrawal would be 
detrimental to the appellant or the Government.  The RO could 
not withdraw a Substantive Appeal for failure to cooperate in 
reporting for an examination or in furnishing evidence 
requested, or on the basis of deficiency in allegations of 
error of fact or law.  38 C.F.R. § 19.121(b)(2) (1979).  
Withdrawal could be by the claimant or his authorized 
representative, except that a representative could not 
withdraw either a Notice of Disagreement or a Substantive 
Appeal filed by the claimant personally.  38 C.F.R. 
§ 19.121(b)(3) (1979).  

In view of the above, the Board must find that the issues 
contained in the veteran's October 1979 Substantive Appeal, 
which are the first five issues listed on the title page of 
this decision, remain on appeal to the Board.  These issues 
were properly on appeal to the Board, and a written 
withdrawal of them was never received from the veteran.  In 
making this determination, the Board is aware that the 
January 1980 rating decision established the evaluation 
sought by the veteran or higher for four of the five issues 
on appeal.  However, there is no regulation that allows the 
RO to withdraw issues on appeal to the Board on its own 
accord, even if the veteran failed to respond to the February 
1980 letter informing him that his appeals would be 
considered withdrawn if he failed to respond in 30 days.  As 
noted above, withdrawal must be in writing from the veteran, 
and the RO could not otherwise withdraw an appeal.  § 19.121 
(1979).  Furthermore, the January 1980 rating decision did 
not grant the veteran the evaluation for his service 
connected burns that he requested in the October 1979 
Substantive Appeal.  Finally, the Board notes that recent 
case law has held that a veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, all of the issues listed in the 
October 1979 Substantive Appeal are currently on appeal, and 
must be addressed.  

The Board notes that the veteran has not been contacted 
regarding his claims for increased evaluations for his burns 
of the right forearm, hand, upper abdomen, and chest, a 
fracture of the nose, or varicose veins of both legs since 
February 1980.  Furthermore, the veteran has not submitted 
any additional communication pertaining to these issues.  
Therefore, the Board believes that the RO must contact the 
veteran to determine if he desires to continue the appeal of 
one or more of these issues, and, if not, be given an 
opportunity to submit a written withdrawal of these issues.  
In addition, the Board notes that in the event the veteran 
fails to withdraw one or more of these issues, additional 
evidentiary development in the form of obtaining new VA 
examinations and treatment records is required, as the most 
recent evidence is dated more than 20 years ago.  As for the 
issues of entitlement to an evaluation in excess of 20 
percent for the residuals of a laceration of the dorsal right 
hand with involvement of fingers two through five, and 
entitlement to an evaluation in excess of 10 percent for a 
fracture of a maxilla, any treatment records pertaining to 
the treatment of these disabilities from 1980 to 1998 should 
be obtained.  

The veteran also contends that he is entitled service 
connection for the residuals of dental trauma for the purpose 
of receiving VA outpatient treatment.  The Board notes that 
dental treatment is authorized for dental disorders due to 
in-service trauma.  If a dental condition is due to a combat 
wound or other service trauma, the veteran is entitled to VA 
outpatient dental treatment (for a specific dental condition 
due to trauma) as often as may be found necessary, regardless 
of when an application for such treatment is filed.  (Class 
II(a) eligibility).  38 U.S.C.A. § 1712(a)(1)(C) (West 1991 & 
Supp. 1999); 38 C.F.R. § 17.161(c) (2000).  

The veteran has contended that his dental treatment is 
required for problems that have developed secondary to his 
service connected residuals of the fractured maxilla.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2000).  There is no 
indication that the veteran's claim has been considered on 
this basis.  Furthermore, the September 1999 VA dental 
examination does not contain an opinion as to the etiology of 
the veteran's disability.  Therefore, the Board finds that 
this issue should be returned to the RO for further 
consideration and development.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran 
and inform him that in addition to the 
issues currently certified for appeal, 
the issues of entitlement to an 
evaluation in excess of 30 percent for 
varicose veins of both legs, 
entitlement to an evaluation in excess 
of 10 percent for the residuals of a 
fracture of the nose, and entitlement 
to an evaluation in excess of 10 
percent for burns of the right forearm, 
hand, and upper abdomen remain on 
appeal.  The RO should inquire as to 
whether or not he desires to continue 
his appeal of these issues.  The RO 
should further inform the veteran that 
unless a written withdrawal of these 
issues is received within a specified 
time period, they will remain on appeal 
to the Board.

2.  After the completion of the above, 
the RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for all 
disabilities that remain on appeal, 
including his claimed dental disability, 
between 1980 and 1998.  After securing 
the necessary release, the RO should 
obtain these records and associate them 
with the claims folder. 

3.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of his claimed dental 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions: 1) Is it as likely as 
not that any of the veteran's current 
dental disabilities have developed as a 
result of the facial trauma sustained 
during active service?  If so, please 
identify these disabilities.  2) Is it as 
likely as not that any of the veteran's 
current dental disabilities have 
developed proximately due to or the 
result of his service connected residuals 
of a fracture of the maxilla?  If so, 
please identify these disabilities.  The 
reasons for the examiner's opinions 
should be included in the discussion.  

4.  If the issues of entitlement to 
increased evaluations for varicose veins 
of both legs, the residuals of a fracture 
of the nose, and burns of the right 
forearm, hand, and upper abdomen remain 
on appeal, the veteran should be afforded 
VA examinations to determine the current 
nature and severity of these 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
then review all issues on appeal.  The 
veteran's claim for entitlement to service 
connection for dental injury due to trauma 
for treatment purposes should be 
considered both on a direct basis, and as 
secondary to his service connected 
residuals of a fracture of the maxilla.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a Supplemental Statement of the Case.  
The Supplemental Statement of the Case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





